Citation Nr: 1025263	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  02-01 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent 
for lumbosacral strain with degenerative changes prior to April 
1, 2005.

2.  Entitlement to an increased rating for lumbosacral strain 
with degenerative changes, currently evaluated as 40 percent 
disabling.

3.  Entitlement to a total rating by reason of individual 
unemployability due to service-connected disabilities prior to 
January 25, 2006.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from February 1970 to 
October 1990.
 
These matters initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

In June 2003, the Veteran testified during a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of that 
hearing is of record.

By way of procedural history, in a November 2005 decision, the 
Board denied the claims for higher ratings for lumbosacral strain 
with degenerative changes for the period periods prior to April 
1, 2005, and thereafter, and also denied the claim for a total 
disability rating based on individual unemployability due to a 
service-connected disability (TDIU).  Thereafter, the Veteran 
appealed this decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a December 2006 order, the Court 
granted a Joint Motion to vacate the Board's decision and 
remanded these matters to the Board for compliances with the 
instructions in the Joint Motion.  

In a February 2007 rating decision, the RO granted entitlement to 
a TDIU, effective May 12, 2006.  

In August 2007, the Board denied the matter relating to the 
evaluation of the Veteran's lumbosacral strain prior to April 1, 
2005, and remanded the issues of the current evaluation of the 
Veteran's low back disorder and entitlement to a TDIU, prior to 
May 12, 2006.  The Veteran appealed this decision to the Court.  
In a January 2009 order, the Court granted an October 2008 Joint 
Motion to vacate the Board's decision and remanded the matter to 
the Board for compliance with the instructions in the joint 
motion.

In December 2008, the Board denied the claim for an increased 
rating for lumbosacral strain with degenerative changes, 
currently evaluated as 40 percent and granted an earlier 
effective date of January 25, 2006 for the TDIU.  The Veteran 
appealed this decision to the Court.  In a December 2009 order, 
the Court granted a Joint Motion to vacate the Board's decision 
and remanded the matter to the Board for compliance with the 
instructions in the joint motion.

These matters are REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

In light of points raised in each of the Joint Motions, and the 
Board's review of the claims file, further RO action is 
warranted.
With regard to the claim for an increased rating for lumbosacral 
strain with degenerative changes, currently evaluated as 40 
percent, the parties to the Joint Motion agreed that a remand was 
required for further discussion of neurological findings reported 
in prior VA examinations as to whether such findings support a 
higher rating and for an adequate statement of reasons and basis 
regarding whether a higher rating was warranted pursuant to 
Deluca v. Brown, 8 Vet. App. 202 and 38 C.F.R. §§ 4.40 and 4.45.  
Thereafter, in a March 2010 letter, the Veteran's attorney 
reiterated that an increased rating was warranted based on 
neurological findings.  The Board finds that to ensure that the 
record reflects the severity of the Veteran's service-connected 
low back disability, based on both orthopedic and neurological 
manifestations, an additional examination(s), with findings 
responsive to the applicable rating criteria, are needed to 
properly evaluate the service-connected lumbosacral strain 
disability.   See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).


With regard to the claim for entitlement to a TDIU, prior to 
January 25, 2006, the parties to the Joint Motion agreed that a 
remand was required for an adequate statement of reasons and 
basis regarding whether evidence of all the Veteran's service-
connected disabilities, not just his low back disability, 
affected his ability to maintain employment prior to January 25, 
2006.  Thereafter, in a March 2010 letter, the Veteran's attorney 
requested that a new examination be afforded the Veteran to 
obtain an opinion that addresses the effects of all of the 
Veteran's service-connected disabilities on his ability to work.  
The Board notes that the Veteran was afforded a VA general 
medical examination in January 2007 to address the functional 
impairment of the Veteran's service-connected disabilities.   
However, the VA examiner's opinion failed to identify the 
limitations resulting from each service-connected disability and 
whether the Veteran's service-connected disabilities have 
rendered him unable to maintain any form of substantially gainful 
employment.   Therefore, the Board finds that an appropriate VA 
medical opinion, by an appropriate examiner(s), based on a full 
review of the records is needed to resolve the claim for a TDIU, 
prior to January 25, 2006.   

Finally, the Board notes the Veteran's claim for entitlement to 
an increased rating in excess of 10 percent for lumbosacral 
strain with degenerative changes prior to April 1, 2005, is 
inextricably intertwined with the claims being developed.  In 
this regard, the Board points out that effective September 26, 
2003, disabilities of the spine are rated under a General Rating 
Formula for Diseases and Injuries of the Spine. 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2009).  Under the General 
Rating Formula, Note 1 provides that any associated objective 
neurological abnormalities, including, but not limited to bowel 
or bladder impairment, must be evaluated separately under the 
appropriate diagnostic code.  Therefore, given the development 
suggested above, further action cannot be taken on this issue.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  In this 
regard, neurological manifestations identified on VA examination 
could impact on the appropriate disability rating to be assigned. 



Accordingly, these matters are REMANDED for the following 
actions:

1.  The Veteran should be scheduled for a VA 
spine examination(s), by examiner(s) with the 
appropriate expertise concerning orthopedic 
and neurological findings.  The entire claims 
file must be provided to the examiner(s) 
designated to examine the Veteran, and the 
examination report(s) should reflect 
consideration of the Veteran's documented 
medical history and assertions.  All 
indicated tests should be accomplished (to 
include x- rays), and all clinical findings 
reported in detail.

In setting out neurological findings, the 
physician should identify, and comment on the 
frequency or extent of, as appropriate, all 
neurological symptoms associated with the 
Veteran's low back disability-to specifically 
include guarding, foot drop, radiculopathy 
and/or sciatic neuropathy, if any, and 
provide an assessment of the extent or 
severity of each.  Any other neurological 
manifestations of the Veteran's service-
connected lumbosacral strain with 
degenerative changes should be described in 
detail.  The nerve or nerve groups involved 
should be identified.

In setting out orthopedic findings, the 
examiner should conduct range of motion 
testing of the low back, expressed in 
degrees.  The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or in coordination 
associated with the low back.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  In 
addition, the examiner should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss of the low 
back due to pain and/or any of the other 
symptoms noted above during flare-ups and/or 
with repeated use; to the extent possible, 
the examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

Further, the examiner(s) should indicate 
whether any current muscle spasm or guarding 
is severe enough to result in an abnormal 
gait, or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.  The examiner should also indicate 
whether the Veteran has any ankylosis of the 
spine; and, if so, the extent of any such 
ankylosis, and whether the ankylosis is 
favorable or unfavorable.  Incapacitation, to 
the extent identified, should be set out.

The examiner(s) should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed.

2.  Thereafter, the claims file should be 
forwarded to a VA examiner(s) with the 
appropriate expertise to provide an opinion 
as to the impact of the Veteran's service-
connected disabilities on his employability.   
The examiner(s) should identify the 
limitations resulting from each of the 
Veteran's service-connected disabilities and 
provide an opinion whether the Veteran's 
service-connected disabilities have rendered 
him unable to maintain any form of 
substantially gainful employment consistent 
with his education and industrial background 
prior to January 25, 2006.  If age or other 
non-service connected disorders are the 
reason for unemployability, that too should 
be noted. 

The Veteran's service-connected disabilities 
are lumbosacral strain, bilateral hearing 
loss, sinusitis with headaches, bilateral 
tinnitus, left elbow tendonitis, right elbow 
tendonitis, bronchitis, status post 
hemorhoidectomy, residuals of a pilonidal 
cystectomy, and tinea pedis. 

If the examiner(s) is unable to provide the 
requested opinion without a VA examination, 
such examination should be arranged by the 
RO.  

If no opinion can be rendered, without 
resorting to pure speculation, the examiner 
should explain why this is not possible.  The 
examiner is also asked to provide a rationale 
for any opinion expressed.

3.  Then, the RO should readjudicate each of 
the claims on appeal in light of all 
pertinent evidence and legal authority.  If 
any benefit sought on appeal remains denied, 
the Veteran and his attorney should be 
provided with a supplemental statement of the 
case that contains notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to each 
issue currently on appeal.  An appropriate 
period of time should be allowed for response 
before the claims file is returned to the 
Board for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



